Citation Nr: 1619246	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  09-06 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for left knee degenerative joint disease (DJD), currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for right knee retropatellar pain syndrome, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for lumbar spine degenerative joint disease, currently rated as 10 percent disabling prior to January 5, 2013, and 20 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1981 to August 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of June 2007 and March 2008 of the Nashville, Tennessee, and Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Offices (RO), respectively.  The Veteran filed a timely notice of disagreement (NOD) in April 2008.  The RO issued a statement of the case (SOC) in January 2009.  The Veteran filed a substantive appeal (VA Form 9) in February 2009.

In June 2012, the Board determined that the issue of entitlement to a TDIU was raised by the record in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In July 2013, the RO denied a TDIU rating, and granted an increase in the Veteran's degenerative joint disease of the lumbar spine to 20 percent disabling, effective January 5, 2013.  As the 20 percent rating for this disability represented a partial grant of benefits on appeal, this matter remains a viable issue on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  A supplemental statement of the case (SSOC) was issued in July 2013.

The Board observes that in a July 2015 rating decision, the RO denied to reopen a previously and finally disallowed claim of entitlement to service connection for sleep apnea, on the basis that new and material evidence was not submitted.  The Veteran filed a NOD in August 2015, in which he contested the denial.  Notably, when a timely NOD is filed, the RO must examine the claim and determine whether additional review or development is warranted.  38 C.F.R. § 19.26(a) (2015).  Accordingly, in order to accord the RO an opportunity to proceed with its initial action on the Veteran's August 2015 NOD as set forth in 38 C.F.R. § 19.26(a), any action by the Board pursuant to the Court's ruling in Manlincon v. West, 12 Vet. App. 238 (1999), would be premature at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  At all times during the pendency of the appeal, the evidence of record shows that the Veteran's left knee degenerative joint disease is manifested by, at worst, painful motion, and does not manifest flexion of the knee limited to at least 45 degrees or extension of the knee limited to at least 10 degrees even taking into account his complaints of pain.

2.  At all times during the pendency of the appeal, the evidence of record shows that the Veteran's right knee retropatellar pain syndrome is manifested by, at worst, painful motion, and does not manifest flexion of the knee limited to at least 45 degrees or extension of the knee limited to at least 10 degrees even taking into account his complaints of pain.

3.  Prior to January 5, 2013, the Veteran's degenerative joint disease of the lumbar spine is manifested by, at worst, incapacitating episodes lasting between 1 and 2 weeks in a 12-month period and forward flexion of the thoracolumbar spine greater than 60 degrees.

4.  From January 5, 2013, the Veteran's service-connected degenerative joint disease, lumbar spine, is manifested by, at worst, incapacitating episodes lasting between 2 and 4 weeks in a 12-month period and forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for left knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260-5010 (2015).

2.  The criteria for an increased rating in excess of 10 percent for right knee retropatellar pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260-5010 (2015).

3.  Prior to January 5, 2013, the criteria for an increased rating in excess of 10 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5242-5243 (2015). 

4.  From January 5, 2013, the criteria for an increased rating in excess of 20 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5242-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants of what information or evidence is needed for claim substantiation and respective evidentiary gathering duties.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

In a March 2007 letter, which was issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for entitlement to an increased disability evaluation for left knee degenerative joint disease, and entitlement to a rating in excess of 10 percent for lumbar spine degenerative joint disease, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

The Board notes, the Veteran was not provided a pre-adjudication letter prior to the decision on appeal with regard to the issue of entitlement to an increased disability evaluation for right knee retropatellar pain syndrome.  Despite this lack of notice, the Board finds the Veteran had notice of the requirements for an increased disability evaluation for right knee retropatellar pain syndrome.  

In May 2008, following receipt of the April 2008 NOD, the RO issued a letter advising the Veteran of what information and evidence is needed to substantiate a claim for a higher rating, to include specifically the claim of entitlement to an increased disability evaluation for right knee retropatellar pain syndrome, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The May 2008 letter further advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.  The claims on appeal were subsequently re-adjudicated in a July 2013 Supplemental SOC.

Additionally, it is clear from the Veteran's communications that he is cognizant as to what is required of him and of VA.  In November 2007, the Veteran submitted a statement indicating his belief that his left and right knee evaluations, and back condition have gotten worse.  The Veteran stated that he had a MRI of his knees which show that his condition had worsened.  Also, on the Veteran's VA Form 9 in February 2009, the Veteran indicated he believed the 10 percent evaluations for the claims on appeal did not take into account "functional loss due to pain on movement, as required by 38 C.F.R. § 4.40."  The Veteran cited to 38 C.F.R., and noted that his condition had worsened.  In both the November 2007 and February 2009 statements, the Veteran exhibited understanding of the requirements for an increased disability evaluation for right knee retropatellar pain syndrome.  

Moreover, the Veteran has been represented by the Tennessee Department of Veterans' Affairs in this matter.  The Veteran and his representative have not indicated there is any defect in notice.

Thus, in addition to the May 2008 notice and subsequent re-adjudication, the evidence also reflects that the Veteran either had actual knowledge of what was required or a reasonable person could be expected to understand from the notice what was needed.  Goodwin v. Peake, 22 Vet. App. 128, 133-34 (2008); see also Mlechick v. Mansfield, 503 F.3d 1340, 1344 (Fed. Cir. 2007) (noting that section 5103(a) notice error not prejudicial when a reasonable person could be expected to understand what was needed). 

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay statements in support of the claim.  The Veteran was afforded VA examinations in June 2007, December 2008, and January 2013.  These examinations are found to be adequate in so far as they thoroughly and accurately portray the extent of the claimed disabilities.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  They were each conducted after a review of the claims file and with a history obtained from the Veteran.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  The resulting medical opinions, taken together, are considered adequate for adjudication purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In June 2012 the Board remanded the case and directed that the RO to provide the Veteran notice with regard to a claim for TDIU, to obtain VA treatment records, request the Veteran provide authorization for and information with regard to FMLA records, and afford the Veteran a VA examination to determine the nature of the Veteran's disabilities.  VA treatment records were obtained, and the Veteran was afforded a VA examination in January 2013.  The Veteran was provided notice with respect to the issue entitlement to a TDIU in November 2012.  In November 2012 correspondence was sent to the Veteran requesting FMLA information, however, to date, the Veteran has not responded.  Accordingly, the requirements of the June 2012 remand were completed and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

II. Increased Rating Claims 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran bears the burden of presenting and supporting his claim for benefits.  See 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2015).  See, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or peri-articular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

Traumatic arthritis is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.


A. Left Knee DJD and Right Knee Retropatellar Pain Syndrome 

The Veteran's left knee degenerative joint disease is evaluated as 10 percent disabling, pursuant to 38 C.F.R. § 4.71a, hyphenated Diagnostic Codes 5260-5010.  See also 38 C.F.R. § 4.27 (2015).  The Veteran's right knee retropatellar pain syndrome is evaluated as 10 percent disabling, pursuant to 38 C.F.R. § 4.71a, hyphenated Diagnostic Codes 5260-5010.  See also 38 C.F.R. § 4.27.  

Under Diagnostic Code 5260, if flexion of the leg is limited to 45 degrees, a 10 percent rating is in order.  If flexion of the leg is limited to 30 degrees, a 20 percent rating is in order.  If flexion of the leg is limited to 15 degrees, a 30 percent rating is in order.  

Under Diagnostic Code 5261, if extension of the leg is limited to 10 degrees, a 10 percent rating is in order.  If extension of the leg is limited to 15 degrees, a 20 percent rating is in order.  If extension of the leg is limited to 20 degrees, a 30 percent rating is in order.  If extension of the leg is limited to 30 degrees, a 40 percent rating is in order.  If extension of the leg is limited to 45 degrees, a 50 percent rating is in order. 

Full range of motion of the knee is from 0 degree of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015).

Under Diagnostic Code 5262, impairment of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating; with moderate knee or ankle disability, a 20 percent rating is warranted; with marked knee or ankle disability, a 30 percent rating is warranted; and with nonunion (loose motion requiring brace), a 40 percent rating is warranted.

Under Diagnostic Code 5256, ankylosis at a favorable angle in full extension or in slight flexion between 0 degrees and 10 degrees warrants a 30 percent rating; ankylosis with flexion between 10 degrees and 20 degrees warrants a 40 rating; ankylosis with flexion between 20 degrees and 45 degrees warrants a 50 rating; and extremely unfavorable ankylosis (flexion at an angle of 45 degrees or more) warrants a 60 percent rating.

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling.  And, severe recurrent subluxation or lateral instability warrants a 30 percent rating.

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent rating.

Under Diagnostic Code 5259, removal of the semilunar cartilage when symptomatic warrants a 10 percent rating.

Under Diagnostic Code 5263, Genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated) warrants a 10 percent rating.

Background

The evidence of record shows that in June 2007 the Veteran underwent a VA examination.  Concerning the left knee, the Veteran reported pain as being an 8 on a scale of 1 to 10, that occurred approximately four times a week, that lasted 4 to 5 hours at a time.  The Veteran reported a history swelling, and popping with pain, and having to sit down to rest when pain increases.  There was no history of locking.  He reported using a brace when walking or when using a treadmill.  The Veteran reported using Tylenol and tramadol to treat the pain.  The Veteran denied using an assistive device.  On examination of the bilateral lower extremities, strength was 5/5 throughout all muscle groups, to include great toe extension and flexion, ankle plantar flexion and dorsilexion, knee extension and flexion, hip flexion and hip abduction and adduction.  Examination of the Veteran's left knee range of motion was 0 to 125 degrees, with active and passive range of motion being the same, with no change with repetition.  There was mild pain throughout the full arc of motion, stable to varus and valgus stress, negative Lachman's, negative McMurray's, and negative anterior and posterior drawer.  There was tenderness to palpation of the medial joint line, as well as the medial facet of the patella.  The Veteran had a negative patella grind, and there was no effusion on examination.  X-rays of the left knee from June 2007 showed no fracture, dislocation or boney destructive lesions.  The medial and lateral joint space appeared to be well maintained.  There were osteophytes present at the superior and inferior portion of the patella.  The Veteran was diagnosed with left mild patellofemoral arthritis.  With regard to the DeLuca provisions, there was mild discomfort associated with examination of the left knee.  The examiner deemed conceivable that pain could further limit function particularly with repetition.  The examiner did not find it feasible to attempt to express any additional limits of motion as it could not be determined with any degree of medical certainty.  

VA outpatient treatment records, dated between July 2007 and December 2007 indicate that the Veteran complained of bilateral knee pain and low back pain.  In July 2007, the Veteran was seen for complaints of bilateral knee pain primarily at the anterior aspect of the joint, with increased pain with standing and walking, and the Veteran reported popping, and giving way.

In December 2008 the Veteran underwent a VA examination.  The Veteran reported that his right knee goes out about three times a week.  The Veteran reported that at its worse, pain is 10 out of 10, and wearing a brace occasionally, which helped with his pain.  The Veteran reported that was capable of walking for about 15 minutes.  He reported flare-ups occurring three times a week, that were worse with bending and walking.  The Veteran reported having multiple injections in his knees, and undergoing physical therapy.  The Veteran was working as a mail carrier.  On examination of his right knee he had 4/5 flexion and extension strength on manual motor testing.  The Veteran's active range of motion testing was inconsistent, as when specifically asked to range his knee he was able to range it from 30 degrees to 90 degrees, but when asked on the examining table, he was able to extend it to full extension by 0 degrees, and stand with his knees straight.  His passive knee range of motion was 0 degrees to 135 degrees.  From 90 degrees to 135 degrees the Veteran complained of low back pain, but not of knee pain.  The Veteran's knee was stable to varus and valgus stress testing at 0 degrees to 30 degrees, and there was no knee effusion.  There was negative anterior, posterior drawer testing, and negative Lachman's and McMurray's testing.  The Veteran had tenderness to palpation on the medial and lateral patella facets as well as mild inferior patella pole tenderness to palpation.  The Veteran was diagnosed with mild to moderate right knee patellofemoral syndrome.  There was negative joint line tenderness.  With regard to DeLuca provisions, there was subjective pain on range of motion testing, but no loss of motion on passive range of motion testing.  The examiner concluded it was conceivable that pain could further limit function, particularly after the Veteran ambulated for an extended period of time.  The examiner noted it was not feasible to express any of this in terms of additional limitation of motion as those matters could not be determined with any degree of medical certainty.   

Private treatment records from Diversified Health care reflect the Veteran's complaints of knee pain, particularly when bending.  In a February 2009 treatment record the Veteran was reported as having gone to physical therapy, which helped slightly.  

VA treatment records from the Memphis VAMC were reviewed.  At an April 2010 visit, the Veteran was noted as using a cane, and had range of motion from 0 to 100 degrees; additionally x-rays were taken which revealed bilateral knee arthritis.  In September 2010, he received bilateral knee injections of cortisone, and had undergone rehab therapy as forms of treatment.  In March 2011, the Veteran complained of pain, and was wearing hinged knee braces and taking Naproxen, as well as receiving bilateral knee injections.  During an April 2012 visit, the Veteran was noted as having a mild antalgic gait, using a cane, and complaining of pain.

In January 2013 the Veteran underwent a VA examination at the Memphis VAMC.  The Veteran reported worsening of bilateral knee pain, with an increase in pain with walking and bending.  The Veteran reported flare ups of pain, following any heavy activity.  Range of motion testing revealed right knee flexion to 90 degrees, with painful motion beginning at 60 degrees, and extension to 0 with painful motion beginning at 0 degrees.  Range of motion testing revealed left knee flexion to 90 degrees, with painful motion beginning at 60 degrees, extension to 0, with painful motion beginning at 0 degrees.  On repetitive testing, right knee and left knee post-test flexion and extension was unchanged.  The Veteran did not have additional limitation in range of motion of the knees following repetitive use testing.  Functional loss after repetitive movement was less movement than normal and pain on movement bilaterally.  The Veteran had tenderness or pain to palpation of the soft tissues of both knees.  Muscle strength testing was normal bilaterally.  Anterior, posterior and medial-lateral joint instability was tested, and was normal bilaterally.  There was no evidence of patellar subluxation or dislocation in either knee.  The Veteran did not have medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome or any other tibial and or fibular impairment.  The Veteran reported frequent episodes of joint pain.  The VA examiner noted the Veteran had a left knee meniscectomy in 2001, however no residuals were present.  The Veteran uses a brace on a constant basis.  Imaging studies were referenced by the examiner which revealed bilateral knee arthritis.  The Veteran's bilateral knee conditions functional impact was noted as being pain with walking and bending at work.

VA outpatient treatment records indicate that in February 2013, the Veteran complained of bilateral knee pain.  In June 2014, the Veteran was seen for continued complaints of pain in his bilateral knees.

Analysis

Concerning the right and left knee disabilities, the Board first considers whether the Veteran is entitled to a rating in excess of 10 percent under Diagnostic Code 5260, which provides for a 20 percent rating where flexion of the leg is limited to 30 degrees.  However, the record evidence reveals that, at worst, the Veteran demonstrated flexion of the left and right knee to 90 degrees with painful motion beginning at 60 degrees, during the appeal period.

The Board also considered whether repetitive motion and (or) flare-ups has resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination.  As evidenced by the January 2013 VA examination report, the Veteran had pain on left and right knee flexion at 60 degrees, but he demonstrated no indication that such additional functional loss in terms of flexion raised to the next higher evaluation of 20 percent for flexion under Diagnostic Code 5260.  Additionally, in June 2007, the record reflects that the Veteran showed pain with active motion throughout the full arc of motion of the left knee, which was 0 to 125 degrees, but there was no indication that the pain resulted in additional functional loss, to include a greater loss of flexion.  As for the December 2008 examination of the right knee, the results of the Veteran's initial flexion testing showed that, when the Veteran was asked by the examiner to range his knee, he was able to range the right knee to 90 degrees of flexion; but when the examiner observed the Veteran in the standing position, the Veteran was able to stand with his knee straight, and his passive range of motion testing was to 135 degrees of flexion.  The examiner noted the Veteran complained of pain on range of motion testing of this knee, but had no loss of motion with passive testing.  As such, even if the Board were to assign a greater probative value to the Veteran's December 2008 initial right knee flexion testing, it still would be flexion to 90 degrees, which does not give way to the next higher evaluation of 20 percent for flexion under 5260.

In the same way, the June 2007 and December 2008 VA examiners commented the Veteran's right and left knee pain could further limit function; however it was not feasible to express this in terms of additional limitation of motion as it could not be determined with any degree of medical certainty.  In this regard, the Board notes that the Veteran reported that he suffered from flare-ups in January 2013, following heavy activity.  The January 2013 examiner estimated that the Veteran had functional loss in the form of less movement than normal and pain on movement of both knees, but noted there was no additional limitation in range of motion of either knee following repetitive-use testing.  Accordingly, the Board finds that such factors do not result in functional loss more nearly approximating flexion limited to either 30 degrees in either knee. See  DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5260 in either knee.

Pursuant to VAOPGCPREC 9-04, the Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5261 pertinent to limitation of extension of the leg.  As indicated previously, Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  However, the probative evidence fails to show that the Veteran's extension is limited to more than zero degrees at any point during the appeal period, even in consideration of additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups.  In this regard, the Veteran had extension in both knees to zero degrees in the January 2013 VA examination, with complaints of pain at 0 degrees; however, there was no indication that such resulted in additional functional loss, to include a greater loss of extension.  Additionally, in June 2007, the Veteran had full extension of his left knee, with mild pain throughout motion, again with no indication of additional functional loss.  

And, finally at the December 2008 VA examination, there were discrepancies in the range of motion testing as initially the Veteran's right knee extension was to 30 degrees, but when sitting on the table his extension was to 0 degrees.  When standing the Veteran was able to stand with his knee straight, and his passive range of motion testing was extension to 0 degrees.  The Board finds the probative value of the initial range testing of extension to 30 degrees, to be minimal, due to the inconsistencies on examination.  The evidence regarding right knee range of motion testing is conflicting, as evidenced by his ability to stand with his knee straight and his passive range of motion testing was extension to 0 degrees.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  In addition to being internally inconsistent with regard to extension testing, the intial range of extension of 30 degrees (in December 2008) is inconsistent with other evidence of record, as evidenced by the examination findings at a later date in January 2013, when the Veteran was able to extend his right knee to 0 degrees.

In determining the weight to be assigned to evidence, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). Therefore, minimal probative value and weight is placed on the initial range testing at the December 2008 examination of extension to 30 degrees, due to the internal inconsistencies observed by the examiner at the time of that examination.

The Board further notes that the June 2007 and December 2008 VA examiners noted the right and left knee pain could further limit function; however it was not feasible to express this in terms of additional limitation of motion as it could not be determined with any degree of medical certainty.  The January 2013 examiner estimated that the Veteran had functional loss in the form of less movement than normal and pain on movement of both knees, but noted there was no additional limitation in range of motion of either knee following repetitive-use testing.  Therefore, as the probative evidence of record fails to show limitation of extension to a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5261. See DeLuca, supra; Mitchell, supra.

The Board has further considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability. See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  According to the June 2007, December 2008, January 2013, and medical treatment records, the record evidence fails to demonstrate recurrent subluxation or lateral instability.  Furthermore, the Veteran has not alleged, and the objective evidence fails to demonstrate, recurrent subluxation or lateral instability in the knees.  As a result, the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5257 in either knee.

The Board further notes that the VA examiner noted the Veteran had a left knee meniscectomy in 2001, but did not have any residual signs or symptoms due to the meniscectomy.  None of the VA examiners or records of treatment indicate any signs or symptoms associated with a meniscus abnormality in either knee since the 2001 surgical procedure.  There is no evidence of locking, pain, or effusion into the joint.  The Board notes, the service treatment records, do not indicate a history of a meniscectomy, but document the Veteran had right knee arthroscopic surgery while in service.  Therefore, a higher or separate rating for dislocated semilunar cartilage, or removal of cartilage, symptomatic, under Diagnostic Code 5258 or 5259, respectively, is therefore not warranted.

The Board has considered the applicability of other potential diagnostic codes.  As the evidence of record fails to demonstrate ankylosis, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under 5256, 5262, or 5263, respectively, in either knee.

In the present case, the Veteran has been diagnosed with osteoarthritis in both the right and left knees, as established by X-ray findings.  However, the evidence of record does not demonstrate that the Veteran's current right and left conditions warrant a separate and (or) higher rating in excess of his current 10 percent rating already assigned for each knee.  Accordingly, the Veteran's claim for an increase rating for his right and left knee disabilities is denied.

D. Lumbar Spine

Diseases and injuries of the spine are rated in accordance with a general rating formula.  A Note following the schedule criteria under this general rating formula provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235-5243, Note (2) (2015).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation higher of 40 percent is not warranted unless there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 or greater requires unfavorable ankylosis of the entire thoracolumbar spine.

Note (1) to this rating schedule provides that any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  

In the alternative, an evaluation can be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  

Note (1) of that code provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran claims that he is entitled to a disability evaluation in excess of 10 percent for his service-connected DJD of the lumbar spine (lumbar spine disability) prior to January 5, 2013, and in excess of 20 percent from that time.  The Veteran's lumbar spine disability is rated pursuant to 38 C.F.R. § 4.71a, hyphenated Diagnostic Codes 5242-5243.

Background

The evidence of record shows that a VA examination was held in June 2007.  The Veteran reported pain at an 8 on a scale of 1 to 10 that was present on a daily basis, for which he treats with Tylenol and Tramadol.  The Veteran does not experience any radiating pain, and denied any motor or sensory deficits, and was not using any assistive devices.  The Veteran denied any bowel or bladder dysfunction.  The Veteran reported difficulty with sleeping because of his pain.  The Veteran denied any problems with activities of daily living or his occupation.  The Veteran was working at the post office as a mail handler.  There had been no flare ups, or physician ordered bed rest in the past 12 months.  His lumbar spine range of motion was 80 degrees of flexion, 20 degrees of extension, 20 degrees left and right lateral rotation, and 20 degrees of left and right lateral bending.  There was no change with repetition, and there was pain throughout the extremes of motion.  The Veteran's mid line of his lumbar spine was tender to palpation.  The Veteran had negative straight leg raises bilaterally.  His deep tendon reflexes were 2 plus and symmetric, and he had a downgoing Babinski.  The Veteran had a normal sensory examination.  X-rays of the lumbar spine from June 2007 showed no fracture, dislocation or boney destructive lesions.  There was spurring present on the anterior aspect of multiple vertebral bodies L5-L4, L4-L3, L2 and L1, and there was mild disk space narrowing at L5-S1.  The Veteran was diagnosed with mild lumbar spondylosis.  With regard to the DeLuca provisions, there was mild discomfort association with examination of the lumbar spine.  It was deemed conceivable that pain could further limit function particularly with repetition.  The examiner deemed it not feasible to attempt to express any additional limits of motion as it could not be determined with any degree of medical certainty.

VA treatment records from the Memphis VAMC were reviewed, and indicate a history of chronic pain.  An October 2007 treatment record indicates the Veteran complained of back pain and was taking acetaminophen and tramadol to treat his pain.  

According to private treatment records from Diversified Health Care, in September 2008 the Veteran was seen and treated for low back pain and complaints of back stiffness.  

In October 2009, a lumbar spine MRI was taken at the Memphis VAMC which revealed degenerative disc disease, and spondylosis, and bulging annulus fibrosis at L2, L3, L4 and L5.  At a May 2010 Memphis VAMC visit, the Veteran reported chronic lower back pain, and later at a November 2012 visit, the Veteran received a new back brace.  

In January 2013 the Veteran underwent a VA examination at the Memphis VAMC.  The Veteran reported back pain that gets worse with any heavy activity.  His lumbar spine range of motion was 60 degrees flexion with pain starting at 50 degrees, 20 degrees extension with pain starting at 10 degrees, 20 degrees left lateral flexion with pain starting at 20 degrees, 20 degrees right lateral flexion with pain starting at 20 degrees, 10 degrees left rotation with pain starting at 10 degrees, and 10 degrees right rotation with pain starting at 10 degrees.  There was no additional functional limitation with repetitive motion testing.  The Veteran had functional loss following repetitive use, as evidenced by less movement than normal and pain on movement.  There was localized tenderness or pain to palpation of the joints and/or soft tissue of the thoracolumbar spine.  There was no evidence of guarding or muscle spasms.  Muscle strength testing was normal for hip flexion, knee extension, ankle plantar flexion and dorsiflexion and great toe extension.  There was no evidence of muscle atrophy.  The Veteran's reflex and sensory exam were both normal.  Straight leg raising was tested and was negative bilaterally.  There was no evidence of radiculopathy.  There were no other neurologic abnormalities, such as bowel or bladder problems.  The Veteran was diagnosed with intervertebral disc syndrome (IVDS), but had not had any incapacitating episodes over the past 12 months.  The Veteran was using a brace and cane on a constant basis.  Imaging studies were reviewed which document thoracolumbar spine arthritis.  The functional impact on the Veteran's work was pain with walking and bending.

With regard to the Mitchell issues, according to the VA examinations, and treatment records, the Veteran complained of pain, but there are no complaints of specific weakness, fatigability, or incoordination.  However, the June 2007 VA examiner suggested that pain could further limit function particularly following repetition, however any additional limitations of motion could not be determined with any degree of medical certainty.  Additionally according to the January 2013 VA examiner, the Veteran had functional loss as evidenced by less movement than normal and pain on movement.  

According to a Memphis VAMC December 2014 visit, the Veteran seen for uncontrolled chronic low back pain, knee pain, morbid obesity and depression, and was again fit for a new back brace.

Analysis

The preponderance of the above evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 10 percent prior to January 2013, or in excess of 20 percent at any time during the pendency of this claim.  

As documented above, at no time prior to January 5, 2013, has the Veteran had flexion of 60 degrees or less, or episodes of incapacitation occurring 2 to 4 weeks during the prior 12 month period.  None of his VA examiners prior to January 5, 2013, found muscle spasms, guarding, abnormal gait, or abnormal spinal contour, warranting a 20 percent disability rating.  As such, a rating in excess of 10 percent, prior to January 5, 2013, is not warranted.  

At no time during the course of this claim is there evidence warranting an evaluation of 40 percent under the diagnostic code for IVDS, 5243, as there is no evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months to warrant a 40 percent evaluation, or evidence warranting a 60 percent evaluation as there is no evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Additionally, based on the rating criteria for degenerative arthritis of the spine, diagnostic code 5242, there is no evidence to warrant the next higher evaluation of 40 percent, as there is no evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  At no time during the pendency of this claim has there been evidence to suggest that the Veteran suffers such severe limitation due to his functional impairments. 

At no point in the period on appeal have there been findings of ankylosis.  The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003).  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position).  Given the motion found by the VA examiners (including multiple findings of no ankylosis) and VA medical providers, the Board finds that that the Veteran does not have ankylosis of the thoracolumbar spine.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  

At the June 2007 VA examination, the lowest flexion on exam was found to be 80 degrees of flexion, and there was pain with throughout the extremes of motion, however the examiner deemed it not feasible to express any additional limits of motion with any degree of medical certainty.  Also, at the June 2007 examination, there were no reports of flare ups or physician ordered bed rest in the prior 12 months.  At the January 2013 VA examination, the lowest flexion on exam was found to be 60 degrees (with evidence of pain starting at 50 degrees), and the Veteran had not had any incapacitating episodes over the prior 12 month period.  The January 2013 examiner noted there was pain with walking and bending, and pain with movement, however there was no additional limitation in range of motion of the spine following repetitive use testing.  As such, a higher evaluation is not warranted due to functional loss.  

Note (1) of 38 C.F.R. § 4.71a also instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  In the present case objective neurological evaluations have consistently been normal.  At the June 2007 and January 2013 VA examination the Veteran denied neurological symptoms, and bowel or bladder complaints.  At the June 2007 examination, the Veteran denied any sensory or motor deficits.  According to the January 2013 VA examination report, the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran has consistently denied bowel or bladder impairment.  As such, a separate evaluation for neurological impairment is not warranted.  

The Veteran's belief that his disabilities are worse than the assigned ratings is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the lay testimony of the Veteran. 


E.  Other Considerations

Extra-schedular rating

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected lumbar spine disability on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of pain and limitation of motion.  His 10 then 20 percent rating contemplates the impairment of function caused by painful and limited motion.  Specifically, the Boards that the rating criteria for the Veteran's service-connected degenerative joint disease of the lumbar spine adequately contemplates the level of impairment that is demonstrated in the evidence of record. As noted above, musculoskeletal disability rating contemplates factors such as limitation of motion; functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint; and actually painful, unstable, or malaligned joints due to healed injury. The lumbar spine disability in the case at hand is not characterized by any additional complaints or symptoms that are not contemplated by the applicable rating criteria. Furthermore, the rating criteria of Diagnostic Codes 5242-5243 broadly evaluates the Veteran's lumbar spine disability based on overall severity, which is not limited in scope to specific symptoms.  By definition, any manifestation of this disability that contributes to the severity of that disability is contemplated by the rating criteria. The Veteran has not described any exceptional or unusual features associated with the service-connected disability being rated herein.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

Since the preponderance of the evidence is against the claim, the provision of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  Based on the above, the Board finds that a rating in excess of 10 percent is not warranted prior to January 5, 2013, and that a rating in excess of 20 percent is not warranted at any time.  The above evidence demonstrates none of the limitation of motion requirements or other types of impairment that are necessary to warrant a higher rating at any point as listed in the rating criteria, above, even when taking into consideration factors such as functional impairment due to pain, fatigue, weakness, and incoordination.  In the absence of evidence of incapacitating episodes, an increased rating based on the applicable rating criteria is not warranted.  Furthermore, the evidence does not demonstrate neurologic impairment to warrant a separate rating or ratings for such disability.

TDIU

A total disability rating may be assigned, where the scheduler rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is either one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the multiple service connected disabilities combine to a disability rating of 70 percent or greater. Id. 

Service connection is in effect for lumbar spine DJD rated as 10 percent disabling since September 2003, and 20 percent disabling since January 2013; left knee DJD rated as 10 percent disabling since September 2003, right knee retropatellar pain syndrome rated as 10 percent disabling since September 2003, and pseudofolliculitis barbae rated as 10 percent disabling since April 2015.  The combined evaluation effective September 2003 is 30 percent, and since January 2003 is 40 percent.  Thus, the Veteran does not meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a TDIU based on his service-connected disabilities.

While the issue of a TDIU rating was raised by the Board in the June 2012 Remand, the record evidence establishes that the Veteran is, in fact, gainfully employed.  Here, the record shows that the Veteran was sent a VA Form 21-8940 (Application For Increased Compensation Based on Unemployability) in November 2012; however, the Veteran did not complete and submit this form for VA consideration.  Moreover, according to Memphis VAMC treatment records, in a January 2015 VAMC treatment note, the Veteran reported chronic pain, but being able to maintain his job as a night shift worker with the United States Postal Service (USPS).  In a March 2015 record, the Veteran was noted as being employed at the post office since his discharge from service.  The most recent treatment records from 2015 establish that the Veteran has reported continued employment at the USPS, with the ability to complete his work and maintain his job.  Accordingly, as the record evidence establishes that he Veteran is employed currently as a mail handler at the USPS, and has been employed since his discharge from service, the criteria for basic eligibility for a TDIU rating under 38 C.F.R. § 4.16(a)-(b) are not met.


ORDER

Entitlement to a disability evaluation in excess of 10 percent for left knee degenerative joint disease (DJD) is denied.  

Entitlement to a disability evaluation in excess of 10 percent for right knee retropatellar pain syndrome is denied.

Entitlement to a disability rating in excess of 10 percent for degenerative joint disease (DJD) of the lumbar spine, prior to January 5, 2013, and in excess of a 20 percent disability thereafter, is denied.  




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


